Exhibit 10.1

JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of July 6, 2005, among BAYERISCHE HYPO-UND
VEREINSBANK AG, as the assuming lender (the “Assuming Lender”), AMERICAN CAPITAL
STRATEGIES, LTD. as the borrower (the “Borrower”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as the administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, this Joinder Supplement is being executed and delivered under
Section 2.2(b)(ii) of the Credit Agreement, dated as of June 17, 2005 (as
amended, modified, waived, supplemented or restated from time to time, the
“Agreement”), by and among the Borrower, the several banks and other financial
institutions from time to time parties thereto (collectively, the “Lenders” and
individually, a “Lender”), the Administrative Agent, as administrative agent,
swingline lender and issuing lender, and Branch Banking and Trust company as
issuing lender; and

 

WHEREAS, the Assuming Lender wishes to become a Lender designated as a Lender
party to the Agreement; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a) Upon receipt by the Administrative Agent of an executed counterpart of this
Joinder Supplement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Assuming Lender the
Borrower, and the Administrative Agent, the Administrative Agent will transmit
to the Assuming Lender, and the Borrower a Joinder Effective Notice,
substantially in the form of Schedule III to this Joinder Supplement (a “Joinder
Effective Notice”). Such Joinder Effective Notice shall be executed by the
Administrative Agent and shall set forth, inter alia, the date on which the
joinder effected by this Joinder Supplement shall become effective (the
“Commitment Increase Date”). From and after the Commitment Increase Date, the
Assuming Lender shall be a Lender designated as a Lender party to the Agreement
for all purposes thereof. Pursuant thereto, and concurrently therewith, the
Borrower shall execute and deliver to the Administrative Agent a Note in the
name of the Assuming Lender in the amount of the Assuming Lender’s Commitment.

 

(b) Each of the parties to this Joinder Supplement agrees and acknowledges that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Joinder Supplement.

 

(c) By executing and delivering this Joinder Supplement, the Assuming Lender
confirms to and agrees with the Administrative Agent and the other Lenders as
follows: (i) none of the Administrative Agent and the other Lenders makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the

 

1



--------------------------------------------------------------------------------

execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto,
or with respect to any Notes issued under the Agreement or the financial
condition of the Borrower, or the performance or observance by the Borrower of
any of their respective obligations under the Agreement, any other Credit
Document or any other instrument or document furnished pursuant thereto; (ii) it
has received a copy of such documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Supplement; (iii) it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement, the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto; (iv) the Assuming Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article VIII of the Agreement; and (v) the Assuming Lender
agrees (for the benefit of the parties hereto and the other Lenders) that it
will perform in accordance with their terms all of the obligations which by the
terms of the Agreement are required to be performed by it as a Lender.

 

(d) The Assuming Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Joinder Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Agreement, (ii) from and after the Commitment Increase
Date, it shall be bound by the provisions of the Credit Documents as a Lender
thereunder and, to the extent of its Commitment, shall have the obligations of a
Lender thereunder and (iii) it has received a copy of the Agreement, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder Supplement and without
reliance on the Administrative Agent or any other Lender; (b) agrees that it
will (i) perform in accordance with its terms all the obligations which by the
terms of the Credit Documents are required to be performed by it as a Lender
including, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to Section 2.18 of the Agreement; and
(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto.

 

(e) Schedule II hereto sets forth administrative information with respect to the
Assuming Lender.

 

(f) This Joinder Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth above.

 

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

 

  Re: Credit Agreement, dated as of June 17, 2005, among American Capital
Strategies, Ltd., as Borrower, the other parties thereto and Wachovia Bank,
National Association, as Administrative Agent.

 

Item 1: Date of Joinder Supplement:

   July 6, 2005

Item 2: Assuming Lender:

   Bayerische Hypo-und Vereinsbank AG

Item 3: Commitment:

   $25,000,000

Item 4: Signatures of Parties to Agreement:

    

 

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

BAYERISCHE HYPO-UND VEREINSBANK AG, as Assuming Lender By:   /s/    CRAIG M.
PINSLY        

Name:

  Craig M. Pinsly

Title:

  Director BAYERISCHE HYPO-UND VEREINSBANK AG, as Assuming Lender By:  
/s/    PAUL DOLAN        

Name:

  Paul Dolan

Title:

  Director

 

Joinder Supplement



--------------------------------------------------------------------------------

AMERICAN CAPITAL STRATEGIES, LTD.,

as Borrower

By:   /S/    SAMUEL A. FLAX        

Name:

  Samuel A. Flax

Title:

  Executive Vice President & General Counsel

 

Joinder Supplement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:   /S/    RAJ SHAH        

Name:

  Raj Shah

Title:

  Director

 

Joinder Supplement



--------------------------------------------------------------------------------

SCHEDULE II TO

JOINDER SUPPLEMENT

 

ADDRESS FOR NOTICES

 

Address for Notices:

  Bayerische Hypo-und Vereinsbank AG     150 East 42nd Street     New York, NY
10017     Attention: Craig Pinsly     Telephone: 212.672.5841     Facsimile:
212.672.5517     email: craig_pinsly@hvbamericas.com

 

Joinder Supplement



--------------------------------------------------------------------------------

SCHEDULE III TO

JOINDER SUPPLEMENT

 

JOINDER EFFECTIVE NOTICE

 

To:   American Capital Strategies, Ltd.

   Bayerische Hypo-und Vereinsbank AG

c/o American Capital Strategies, Ltd.

  

150 East 42nd Street

2 Bethesda Metro Center, 14th Floor

  

New York, NY 10017

Bethesda, Maryland 20814

  

Attention: Craig Pinsly

Attention: Compliance Officer

  

Telephone: 212.672.5841

Facsimile No.: 301.654.6714

  

Facsimile: 212.672.5517

Confirmation No.: 301.951.6122

    

 

The undersigned, as Administrative Agent under the Agreement, dated as of
June 17, 2005, by and among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, as the administrative agent, swingline lender
and as issuing lender, and Branch Banking and Trust Company, as issuing lender,
acknowledges receipt of an executed counterpart of a completed Joinder
Supplement and consents to the addition of Hypovereinsbank as an Assuming Lender
under the Agreement. Terms defined in such Joinder Supplement are used herein as
therein defined.

 

Pursuant to such Joinder Supplement, you are advised that the Commitment
Increase Date for Bayerische Hypo-und Vereinsbank AG will be July 6, 2005 and
that Bayerische Hypo-und Vereinsbank AG will be a Lender with a Commitment of
$25,000,000.

 

Joinder Supplement



--------------------------------------------------------------------------------

Very truly yours,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:    

Name:

   

Title:

   

 

Joinder Supplement